J-S12011-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


                   v.

THOMAS JOHN PETROUSKY

                        Appellant                   No. 1001 MDA 2016


           Appeal from the Judgment of Sentence May 17, 2016
            In the Court of Common Pleas of Schuylkill County
           Criminal Division at No(s): CP-54-CR-0000689-2015


BEFORE: PANELLA, J., OTT, J., and MUSMANNO, J.

JUDGMENT ORDER BY PANELLA, J.                      FILED MARCH 09, 2017

      In this appeal, Appellant, Thomas John Petrousky, argues that the trial

court erred in admitting five photographs in his murder trial that he

characterizes as unduly “gruesome” and “grisly.” See, e.g., Appellant’s

Brief, at 5 and 7. The probative value of the photographs, he claims, was

outweighed by their possibility of inflaming the minds and passions of the

jurors.

      There is a glaring problem with Petrousky’s appeal: the photographs

are not in the certified record. It is an appellant’s responsibility to ensure

that the certified record contains all the items necessary to review his

claims. See, e.g., Commonwealth v. Tucker, 143 A.3d 955, 963 (Pa.

Super. 2016); Commonwealth v. B.D.G., 959 A.2d 362, 372 (Pa. Super.

2008). “When a claim is dependent on materials not provided in the certified
J-S12011-17



record, that claim is considered waived.” Commonwealth v. Petroll, 696
A.2d 817, 836 (Pa. Super. 1997) (citation omitted).

     Without the photographs, we cannot conduct a review of Petrousky’s

issue presented on appeal. See Commonwealth v. Powell, 956 A.2d 406,

423 (Pa. 2008) (finding claim that an autopsy photograph was unduly

prejudicial waived “[b]ecause the record does not contain the photograph

appellant refers to, we cannot assess his description and claim”); Petroll,
696 A.2d at 836 (finding claim of improperly admitted photographs waived

where they were not in the certified record). Therefore, we find Petrousky’s

sole claim waived.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/9/2017




                                   -2-